                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA



  HENRY UNSELD WASHINGTON,                     )
                                               )   Civil Action No. 3: 17-cv-00070
                     Plaintiff,                )
                                               )   Judge Kim R. Gibson/
                     V.                        )   Magistrate Judge Lisa Pupo Lenihan
                                               )
  JONATHAN BARNHART, DR.                       )
  ROBINSON, RICHARD IRWIN, MARK                )   ECFNo. 76
  MAYLE, DR. HUTCHINSON, J.                    )
  STRAMAT, ANGELA JOHNSTON,                    )
  ROXANNE PLA YSO, BRIAN P. HYDE,              )
  TESA ADELEKAN, B. COSTEA, LT.                )
  CINKO, J. R. MCDONNELL, M. J.                )
  FOSTER, K. TURNER, WILLIAM                   )
  BOWERS, PHILLIP MAUST, HEIDI                 )
  SROKA, ROBERT SNYDER, R.                     )
  PESCHOCK, J. GIRONE, and ELLIS               )
  KAUFFMAN,                                    )
                                               )
                     Defendants.               )



           ORDER ON MEDICAL DEFENDANTS' MOTION TO DISMISS

      Plaintiff initiated this action on April 28, 2017. Complaint (ECF No. 1.) The case

was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and

Local Rules of Court 72.C and 72.D.

      The Magistrate Judge's Report and Recommendation (ECF No. 96), filed on

August 1, 2019, recommended that the Medical Defendants' Motion to Dismiss

Plaintiff's Amended Complaint, ECF No. 76, be granted in part and denied in part.

More specifically, it was recommended that the Motion be (1) granted with prejudice as




                                           1
it relates to Plaintiff's First Amendment free exercise of religion claim, and (2) denied as

it relates to all other claims. The parties were informed that in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local

Rules of Court, they had fourteen (14) days to file any objections, and that unregistered

ECF users were given an additional three (3) days pursuant to Federal Rule of Civil

Procedure 6(d). No objections have been filed.

       After review of the pleadings and documents in the case, together with the

Report and Recommendation, the following Order is entered:



AND NOW, this      21tt of~rkM\xr2019,
IT IS HEREBY ORDERED that the Medical Defendants' Motion to Dismiss Plaintiff's

Amended Complaint, ECF No. 76, is (1) GRANTED with prejudice as it relates to

Plaintiff's First Amendment free exercise of religion claim, and (2) DENIED as it relates

to all other claims.



IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 96) of

Magistrate Judge Lenihan, dated August 1, 2019, is adopted as the opinion of the Court.




                                                 B~)ik;
                                                 Kim R. Gibson
                                                 United States District Judge


                                             2
cc:   Henry Unseld Washington
      AM-3086
      S.C.I. Somerset
      1600 Walters Mill Rd
      Somerset, PA 15510
      Via First Class U.S. Mail

      Counsel for Defendants
      Via Electronic Mail




                                  3
